Opinion by
Keefe, J.
It appeared in this case that duringvfchis’period there,had been a change of prices in Japan and there was a disagreement between the importer and the appraiser as to the value for duty purposes. After considerable negotiation it was agreed that certain cases be selected as test cases and advances were made thereon by the appraiser. On appeal to this court it was held that neither the values contended for by the importer nor the appraiser were correct, the court finding the proper value of the fish to be 3 percent lower than that returned by the appraiser, but higher than the entered value. No appeal was taken from the judgment of the trial court. From the record the court was of the opinion that there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts. The petitions were therefore granted.